internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a plr-103841-00 date date legend exchangor trustee dear this is in response to your representative’s letter dated date requesting a private_letter_ruling with respect to the application of sec_1_1031_k_-1 of the income_tax regulations you have requested a private_letter_ruling that a proposed amendment to an exchange_agreement between exchangor a qualified_intermediary and a client of exchangor owner seeking to exchange like-kind_property under sec_1031 of the internal_revenue_code would meet the exchange_agreement requirements of sec_1_1031_k_-1 and exchange_agreement requirements are those requirements that must be met in order for an accomodator to qualify for the qualified_intermediary safe_harbor provisions under sec_1_1031_k_-1 of the regulations exchangor proposes to make a similar amendment to its standard qualified_trust agreement with trustee facts under its standard exchange_agreement no amounts held by exchangor the qualified_intermediary shall be paid loaned pledged or otherwise made available to the owner no earlier than the day following the expiration of the exchange_period unless either of the following events has occurred i the owner has failed to identify any replacement_property on or before the end of the identification period or ii the owner has received all of the identified replacement_property to which the owner is entitled under the exchange_agreement a similar limitation is contained in exchangor’s standard qualified_trust agreement with trustee increasingly owners are requesting exchangor to distribute the funds held in their exchange account in the following situations owner identifies three replacement properties with the intent of acquiring all three properties the aggregate fair_market_value of the three replacement plr-103841-00 properties equals the fair_market_value of the relinquished_property in accordance with the terms of the exchange_agreement exchangor as qualified_intermediary acquires and transfers two of the properties to the owner owner after negotiating in good_faith with the seller of the remaining identified replacement_property is unable to reach an agreement with the seller owner thereafter requests that exchangor distribute to him the remaining cash prior to the end of the exchange_period owner properly identifies a single replacement_property but after the close of the identification period and after negotiating in good_faith with the seller of the identified replacement_property the owner is unable to reach an agreement for the purchase of the property owner requests that exchangor distribute the cash to him prior to the end of the exchange_period to address these situations exchangor wishes to amend its standard exchange_agreement and its standard qualified_trust agreement to add an additional event after which occurrence the restriction that no amounts held by the qualified_intermediary shall be paid loaned pledged or otherwise made available to the owner would expire the proposed amendment provides that this third event would occur when the owner after negotiating in good_faith with the seller or sellers of all identified replacement properties which have not yet been acquired is unable to conclude a binding agreement or agreements for the purchase of all of such properties but in such case only at the time all replacement properties for which binding agreements or agreement have been concluded have been acquired law sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that for purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange the identification period or such property is received after the earlier of i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's tax_return for the taxable_year in which the transfer of the relinquished_property occurs the exchange_period paragraph g i of sec_1_1031_k_-1 of the regulations provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of plr-103841-00 sec_1031 in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer paragraph g ii of sec_1_1031_k_-1 of the regulations provides that paragraph g i of this section applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in paragraph g of this section paragraph g of sec_1_1031_k_-1 provides that i an agreement limits a taxpayer's rights as provided in this paragraph g only if the agreement provides that the taxpayer has no rights except as provided in paragraph g ii and g iii of this section to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period paragraph g ii of sec_1_1031_k_-1 provides that the agreement may provide that if the taxpayer has not identified replacement_property by the end of the identification period the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property at any time after the end of the identification period paragraph g iii of sec_1_1031_k_-1 provides that the agreement may provide that if the taxpayer has identified replacement_property the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property upon or after a the receipt by the taxpayer of all of the replacement_property to which the taxpayer is entitled under the exchange_agreement or b the occurrence after the end of the identification period of a material and substantial contingency that relates to the deferred_exchange is provided for in writing and is beyond the control of the taxpayer and of any disqualified_person as defined in sec_1_1031_k_-1 other than the person obligated to transfer the replacement_property to the taxpayer example of sec_1_1031_k_-1 provides in part as follows examples this paragraph g may be illustrated by the following examples unless otherwise provided in an example the following facts are assumed b a calendar_year taxpayer and c agree to enter into a deferred_exchange pursuant to their agreement b is to transfer real_property x to c on date real_property x which has been held by b for investment is unencumbered and has a fair_market_value on date of dollar_figure on or before date the end of the identification period b is to identify replacement_property that is of plr-103841-00 a like_kind to real_property x on or before date the end of the exchange_period c is required to purchase the property identified by b and to transfer that property to b to the extent the fair_market_value of the replacement_property transferred to b is greater or less than the fair_market_value of real_property x either b or c as applicable will make up the difference by paying cash to the other party after the date the replacement_property is received by b the replacement_property is identified as provided in paragraph c of this section relating to identification of replacement_property and is of a like_kind to real_property x determined without regard to sec_1031 and this section b intends to hold any replacement_property received for investment example i on date b transfers real_property x to c and c deposits dollar_figure in escrow as security for c’s obligation to perform under the agreement also on may b identifies real_property j as replacement_property the escrow agreement provides that no funds may be paid out without prior written approval of both b and c the escrow agreement also provides that b has no rights to receive pledge borrow or otherwise obtain the benefits of the money in escrow before date except that a b may demand the funds in escrow at any time after the later of date and the occurrence of any of the following events-- real_property j is destroyed seized requisitioned or condemned or a determination is made that the regulatory approval necessary for the transfer of real_property j cannot be obtained in time for real_property j to be transferred to b before the end of the exchange_period b b may demand the funds in escrow at any time after date if real_property j has not been rezoned from residential to commercial use by that date and c b may demand the funds in escrow at the time b receives real_property j or any time thereafter otherwise b is entitled to all funds in escrow after date the funds in escrow may be used to purchase the replacement_property the escrow holder is not a disqualified_person as described in paragraph k of this section real_property j is not rezoned from residential to commercial use on or before date plr-103841-00 ii c’s obligation to transfer the replacement_property to b was secured_by cash held in a qualified_escrow_account because the escrow holder was not a disqualified_person and the escrow agreement expressly limited b’s rights to receive pledge borrow or otherwise obtain the benefits of the money in escrow as provided in paragraph g of this section from date until date b did not have the immediate ability or unrestricted right to receive money or other_property before b actually received the like-kind replacement_property therefore for purposes of sec_1031 and this section b is determined not to be in actual or constructive receipt of the dollar_figure in escrow from date until date however on date b had the unrestricted right upon notice to draw upon the dollar_figure held in escrow thus the safe_harbor ceased to apply and b was in constructive receipt of the funds held in escrow because b constructively received the full amount of the consideration dollar_figure before b actually received the like-kind replacement_property the transaction is treated as a sale and not as a deferred_exchange the result does not change even if b chose not to demand the funds in escrow and continued to attempt to have real_property j rezoned and to receive the property on or before date iii if real_property j had been rezoned on or before date and c had purchased real_property j and transferred it to b on or before date the transaction would have qualified for nonrecognition_of_gain_or_loss under sec_1031 analysis and conclusion in both situations described above exchangor asserts that the proposed amendment sets forth a material and substantial contingency that a relates to the deferred_exchange b is provided for in writing and c is beyond the control of the taxpayer and of any disqualified_person regarding the first situation described above exchangor argues that an owner after negotiating in good_faith with the seller of the identified replacement_property cannot be expected to acquire the replacement_property at an uneconomical price ie a price above its fair_market_value or pursuant to unfavorable purchase terms it is beyond the owner’s control to force the seller of the identified replacement_property to sell his property for a fair price under fair terms moreover exchangor notes that in certain cases the seller’s circumstances may have changed since the time the owner first identified the property as a replacement_property for example the seller may no longer be willing to accept the owner’s note or may now believe his property is worth far more than when the owner originally plr-103841-00 inquired about the purchase of the property if the owner in good_faith has attempted albeit unsuccessfully to acquire all remaining identified replacement properties but cannot conclude a binding agreement he should not be required to wait until the end of the exchange_period to receive the benefits of any remaining cash exchangor argues that there are equally compelling reasons for allowing the owner in the second situation described above to receive the cash prior to the end of the exchange_period since the owner only identified one replacement_property which he was unable to acquire he will have to recognize the full amount of the gain on the failed exchange therefore there is no reason to require that the owner wait until the exchange_period expires to receive any money or other_property held by exchangor the proposed amendment to exchangor’s standard exchange_agreement and standard qualified_trust agreement relates to the deferred_exchange as provided in sec_1_1031_k_-1 and meets the provided for in writing requirement of sec_1_1031_k_-1 therefore the issues to be resolved are a whether the inability to conclude a binding purchase agreement after making good_faith attempts to do so is a material and substantial contingency and b whether the proposed amendment meets the beyond the control of the taxpayer requirement of sec_1 k - g iii b we conclude that the proposed amendment is beyond the scope of sec_1 k - g iii of the regulations it does not qualify under paragraph g iii a because the owner has not received all of the replacement_property to which the owner is entitled under the exchange_agreement we also conclude that the proposed amendment does not qualify under paragraph g iii b the third requirement of which is the occurrence after the end of the identification period of a material and substantial contingency that is beyond the control of the taxpayer and of any disqualified_person as defined in sec_1_1031_k_-1 the amendment is too broad to qualify under subdivision b in essence the amendment would apply to any case where the owner after bargaining in good_faith could not acquire one or more of the identified replacement properties consider example of sec_1_1031_k_-1 set forth above although an example in a regulation generally does not establish rules beyond those enunciated in the regulation itself an example is intended to illustrate how the regulation should be interpreted in example actions of a party not involved in the exchange government agency’s seizure requisition or condemnation of the replacement_property or government agency’s failure to approve a request to rezone or approve the transfer of the replacement_property or an act beyond anyone’s control destruction of the replacement_property are contingencies that are beyond the owner’s control thus although the types of contingencies that are beyond the control of the taxpayer are not limited to those set forth in the example we do not think that the contingencies plr-103841-00 described by exchangor in its proposed amendment are beyond the owner’s control unlike the qualifying contingencies in the example it is within the owner’s control to decide to meet the seller’s demands or walk away from an uneconomic business deal accordingly we rule that exchangor’s standard exchange_agreement and standard qualified_trust agreement as amended do not meet the requirements of sec_1_1031_k_-1 of the regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather maloy acting assistant chief_counsel income_tax and accounting by kelly alton senior technician reviewer branch
